Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “which has phase change material” (lines 3-4) renders the claim indefinite. It is unclear what previously recited claim element has phase change material.  For examination purposes it is assumed that the at least one cooling unit has phase change material.
Regarding claim 3, the recitation “which has at least one air humidifier and a water reservoir as at least one further component” (lines 1-2) renders the claim indefinite. It is unclear what previously recited claim element has an air humidifier and a water reservoir.  For examination purposes it is assumed that the air conditioning system further comprises an air humidifier and a water reservoir.
Regarding claim 5, the recitation “at least one component, in particular the at least one cooling unit” (lines 1-2) renders the claim indefinite.  It is unclear if the “at least one component” (claim 5, lines 1-2) refers to the previously recited “at least one component” (claim 1, line 2).
Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “at least one component”, and the claim also recites “in particular the at least one cooling unit” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, the recitation “at least one component, in particular the at least one cooling unit” (lines 1-2) renders the claim indefinite.  It is unclear if the “at least one component” (claim 6, lines 1-2) refers to the previously recited “at least one component” (claim 1, line 2).
Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “at least one component”, and the claim also recites “in particular the at least one cooling unit” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the recitation “which has rods made of carrier material which are woven into the composite yarn” (lines 1-2) renders the claim indefinite. It is unclear what previously recited claim element has rods made of carrier material which are woven into the composite yarn.  For examination purposes it is assumed that the at least one cooling unit has rods made of carrier material which are woven into the composite yarn.
Further regarding claim 7, the recitation “carrier material” (lines 1-2) renders the claim indefinite.  It is unclear if the “carrier material” (claim 7, lines 1-2) refers to the previously recited “carrier material” (claim 1, line 3).
Regarding claim 8, the recitation “which has at least one cooling unit as at least one component” (line 2) renders the claim indefinite. It is unclear what previously recited claim element has at least one cooling unit as at least one component.  For examination purposes it is assumed that the air conditioning system has at least one cooling unit as at least one component.
Further regarding claim 8, the recitation “which has phase change material” (lines 3-4) renders the claim indefinite. It is unclear what previously recited claim element has phase change material.  For examination purposes it is assumed that the at least one cooling unit has phase change material.
Regarding claim 9, the recitation “which is carried out using an air conditioning system which has at least one air humidifier and a water reservoir as at least one further component” (lines 1-3) renders the claim indefinite.  It is unclear what previously recited claim element is carried out using an air conditioning system.  For examination purposes it is assumed that the method is carried out using an air conditioning system, where the air conditioning system comprises an air humidifier and a water reservoir.
Further regarding claim 9, the recitation “which is carried out using an air conditioning system which has at least one air humidifier and a water reservoir as at least one further component, where the at least one air humidifier is formed from paper clay, where water, with which the interior is humidified, is evaporated from the water reservoir using the at least one air humidifier” (lines 1-5) renders the claim indefinite.  The recitation is written in the form of a run-on sentence with plural incomplete sentence fragments.
Regarding claim 10, the recitation “which has at least one air humidifier and a water reservoir as at least one further component” (lines 1-2) renders the claim indefinite. It is unclear what previously recited claim element has an air humidifier and a water reservoir.  For examination purposes it is assumed that the air conditioning system further comprises an air humidifier and a water reservoir.
Regarding claims 11, 12, and 13, the recitation “at least one component, in particular the at least one cooling unit” (e.g. claim 11, lines 1-2) renders the claim indefinite.  It is unclear if the “at least one component” (e.g. claim 11, lines 1-2) refers to the previously recited “at least one component” (claim 1, line 2).
Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation “at least one component”, and the claim also recites “in particular the at least one cooling unit” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 14, 15, and 16, the recitation “at least one component, in particular the at least one cooling unit” (e.g. claim 14, lines 1-2) renders the claim indefinite.  It is unclear if the “at least one component” (e.g. claim 14, lines 1-2) refers to the previously recited “at least one component” (claim 1, line 2).
Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation “at least one component”, and the claim also recites “in particular the at least one cooling unit” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 18 (depending from claim 2), 18 (depending from claim 2), and 20, the recitation “carrier material” (e.g. claim 18, lines 1-2) renders the claim indefinite.  It is unclear if the “carrier material” (e.g. claim 18, lines 1-2) refers to the previously recited “carrier material” (claim 1, line 3).
Further regarding claims 18 (depending from claim 2), 18 (depending from claim 2), and 20, the recitation “which has rods made of carrier material which are woven into the composite yarn” (e.g. claim 18, lines 1-2) renders the claim indefinite. It is unclear what previously recited claim element has rods made of carrier material which are woven into the composite yarn.  For examination purposes it is assumed that the at least one cooling unit has rods made of carrier material which are woven into the composite yarn.
Further regarding claims 18 (depending from claim 2) and 18 (depending from claim 2), the claims are rejected on the basis that there are two of claim 18.  For examination purposes it is assumed that this is a typographical error and that the claim 18 (depending from claim 2) is intended to be claim 18 and claim 18 (depending from claim 3) is intended to be claim 19.
Claims 2 and 4 are rejected as depending from a rejected claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chopard et al. (WO 2017/153693 A1) and Estreicher et al. (US 2019/0161891)
Regarding claims 1 and 7, Chopard et al. (Figure 3) discloses an air conditioning system for an interior (3) of a vehicle (1), comprising:
At least one cooling unit (e.g. 13) defining at least one component, where the at least one cooling unit has phase change material (Paragraph 59 of the attached translation), where the phase change material is designed to absorb heat from the interior above its melting point (Paragraph 59 of the attached translation).  However, Chopard et al. does not explicitly teach or disclose that the at least one cooling unit has thermally conductive composite yarn and carrier material such that the carrier material is woven into the composite yarn.
Estreicher et al. (Figure 1) teaches at least one cooling unit (e.g. 100) defining at least one component, where the at least one cooling unit has thermally conductive composite yarn (e.g. 101) and carrier material (e.g. 105), where the at least one cooling unit has phase change material (Paragraph 21: Elements 101 comprise phase change material), where the carrier material is woven into the composite yarn (Figure 1), where the phase change material is designed to absorb heat above its melting point (Paragraph 22), where (claim 7) the at least one cooling unit has rods made of carrier material (i.e. defined by 105) which are woven into the composite yarn (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one cooling unit as disclosed by Chopard et al. in the form of a composite yarn as taught by Estreicher et al. to improve a capacity of a cooling unit to store and release thermal energy by configuring the cooling unit to absorb and release various types of thermal energy (e.g. thermal, infrared, etc.) (Paragraphs 21, 23 of Estreicher et al.).
Regarding claim 5, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above, where the at least one cooling unit is arranged on at least one inner wall of an interior of the vehicle (Figure 3 and Paragraph 58) and is covered using cover material (e.g. 19) (Figure 3).
Regarding claim 8, Chopard et al. (Figure 3) discloses a method for air conditioning an interior (3) of a vehicle (1), which has at least one cooling unit (e.g. 13) defining at least one component, where the at least one cooling unit has phase change material (Paragraph 59 of the attached translation), where the phase change material is designed to absorb heat from the interior above its melting point (Paragraph 59 of the attached translation).  However, Chopard et al. does not explicitly teach or disclose that the at least one cooling unit has thermally conductive composite yarn and carrier material such that the carrier material is woven into the composite yarn.
Estreicher et al. (Figure 1) teaches at least one cooling unit (e.g. 100) defining at least one component, where the at least one cooling unit has thermally conductive composite yarn (e.g. 101) and carrier material (e.g. 105), where the at least one cooling unit has phase change material (Paragraph 21: Elements 101 comprise phase change material), where the carrier material is woven into the composite yarn (Figure 1), where the phase change material is designed to absorb heat above its melting point (Paragraph 22).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one cooling unit as disclosed by Chopard et al. in the form of a composite yarn as taught by Estreicher et al. to improve a capacity of a cooling unit to store and release thermal energy by configuring the cooling unit to absorb and release various types of thermal energy (e.g. thermal, infrared, etc.) (Paragraphs 21, 23 of Estreicher et al.).

Claims 2, 11, and 18 (depending from claim 2) are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chopard et al. (WO 2017/153693 A1) and Estreicher et al. (US 2019/0161891), and further in view of Al-Hallaj et al. (US 2018/0283709).
Regarding claim 2, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above.  However, Chopard et al. does not teach or disclose that the phase change material comprises at least one bio-based fatty acid.
Al-Hallaj et al. teaches at least one cooling unit defining at least one component, where the at least one cooling unit has phase change material (21), where the phase change material comprises at least one bio-based fatty acid (Paragraph 55).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the phase change material as disclosed by Chopard et al. from materials as taught by Al-Hallaj et al. to reduce cooling unit manufacturing costs by selecting PCM from known materials that are readily available since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above, where the at least one cooling unit is arranged on at least one inner wall of an interior of the vehicle (Figure 3 and Paragraph 58) and is covered using cover material (e.g. 19) (Figure 3).
Regarding claim 18 (depending from claim 2), Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above.  However, Chopard et al. does not explicitly teach or disclose that the at least one cooling unit has thermally conductive composite yarn and carrier material such that the carrier material is woven into the composite yarn.
Estreicher et al. (Figure 1) teaches at least one cooling unit (e.g. 100) defining at least one component, where the at least one cooling unit has thermally conductive composite yarn (e.g. 101) and carrier material (e.g. 105), where the at least one cooling unit has phase change material (Paragraph 21: Elements 101 comprise phase change material), where the carrier material is woven into the composite yarn (Figure 1), where the phase change material is designed to absorb heat above its melting point (Paragraph 22), where the at least one cooling unit has rods made of carrier material (i.e. defined by 105) which are woven into the composite yarn (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one cooling unit as disclosed by Chopard et al. in the form of a composite yarn as taught by Estreicher et al. to improve a capacity of a cooling unit to store and release thermal energy by configuring the cooling unit to absorb and release various types of thermal energy (e.g. thermal, infrared, etc.) (Paragraphs 21, 23 of Estreicher et al.).

Claims 3, 4, 9, 12, 13, 18 (depending from claim 3), and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chopard et al. (WO 2017/153693 A1) and Estreicher et al. (US 2019/0161891), and further in view of Anderson (US 2012/0036880).
Regarding claims 3 and 4, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above.  However, Chopard et al. does not teach or disclose at least one air humidifier and a water reservoir.
Anderson teaches an air conditioning system for an interior space, comprising: at least one cooling unit (e.g. 215) defining at least one component, where (claim 3) the at least one cooling unit is at least one air humidifier and a water reservoir (Paragraph 27: Element 215 is an air hydrating element and includes a water reservoir therein), where the at least one air humidifier is formed from paper clay (Paragraphs 8, 27 and 28: The air hydrating element comprises wood, paper, clay, and/or combinations thereof) and designed to evaporate water from the water reservoir and humidify the interior (Paragraphs 8, 27 and 28), and where the at least one air humidifier is designed to evaporate water from the water reservoir and humidify the interior (Paragraphs 8, 27 and 28), and where (claim 4) the at least one air humidifier is designed to convey water out of the water reservoir via a capillary action (Paragraphs 8, 27 and 28: The air hydrating element comprises a porous structure that wicks/absorbs water from a reservoir that is located within an interior space of the air hydrating element, see also Figure 5A).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the air conditioning device as disclosed by Chopard et al. with an air humidifier as taught by Anderson to improve comfort of occupants within an interior space of a vehicle/structure/etc. by controlling humidity of the interior space in addition to controlling temperature.
Regarding claim 9, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above.  However, Chopard et al. does not teach or disclose at least one air humidifier and a water reservoir.
Anderson teaches an air conditioning system for an interior space, comprising: at least one cooling unit (e.g. 215) defining at least one component, where the at least one cooling unit is at least one air humidifier and a water reservoir (Paragraph 27: Element 215 is an air hydrating element), where the at least one air humidifier is formed from paper clay (Paragraphs 8, 27 and 28: The air hydrating element comprises wood, paper, clay, and/or combinations thereof), where water with which the interior is humidified is evaporated from the water reservoir using the at least one air humidifier (Paragraphs 8, 27 and 28: The air hydrating element comprises a porous structure that wicks/absorbs water from a reservoir that is located within an interior space of the air hydrating element, see also Figure 5A).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the air conditioning device as disclosed by Chopard et al. with an air humidifier as taught by Anderson to improve comfort of occupants within an interior space of a vehicle/structure/etc. by controlling humidity of the interior space in addition to controlling temperature.
Regarding claims 12 and 13, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above, where the at least one cooling unit is arranged on at least one inner wall of an interior of the vehicle (Figure 3 and Paragraph 58) and is covered using cover material (e.g. 19) (Figure 3).
Regarding claims 18 (depending from claim 3) and 20, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above.  However, Chopard et al. does not explicitly teach or disclose that the at least one cooling unit has thermally conductive composite yarn and carrier material such that the carrier material is woven into the composite yarn.
Estreicher et al. (Figure 1) teaches at least one cooling unit (e.g. 100) defining at least one component, where the at least one cooling unit has thermally conductive composite yarn (e.g. 101) and carrier material (e.g. 105), where the at least one cooling unit has phase change material (Paragraph 21: Elements 101 comprise phase change material), where the carrier material is woven into the composite yarn (Figure 1), where the phase change material is designed to absorb heat above its melting point (Paragraph 22), where (claims 18 and 20) the at least one cooling unit has rods made of carrier material (i.e. defined by 105) which are woven into the composite yarn (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one cooling unit as disclosed by Chopard et al. in the form of a composite yarn as taught by Estreicher et al. to improve a capacity of a cooling unit to store and release thermal energy by configuring the cooling unit to absorb and release various types of thermal energy (e.g. thermal, infrared, etc.) (Paragraphs 21, 23 of Estreicher et al.).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chopard et al. (WO 2017/153693 A1) and Estreicher et al. (US 2019/0161891), and further in view of Wu (US 2017/0184348).
Regarding claims 6 and 17, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above.  However, Chopard et al. does not teach or disclose that the at least one cooling unit and is arranged in a seat of the vehicle and is covered using cover material.
Wu (Figure 4) teaches an air conditioning system for an interior of a vehicle, comprising: at least one cooling unit (e.g. 10) defining at least one component, where the at least one cooling unit has phase change material (Paragraph 33), where the phase change material is designed to absorb heat from the interior above its melting point (Paragraph 33), and where the at least one cooling unit is arranged in a seat of the vehicle (Figure 4) and is covered using cover material (e.g. 11) (Figure 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one cooling unit as disclosed by Chopard et al. within a seat as taught by Wu to improve occupant comfort and safety by protecting the occupant from excessive temperatures.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chopard et al. (WO 2017/153693 A1) and Estreicher et al. (US 2019/0161891), and Al-Hallaj et al. (US 2018/0283709), and further in view of Anderson (US 2012/0036880).
Regarding claim 10, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above.  However, Chopard et al. does not teach or disclose at least one air humidifier and a water reservoir.
Anderson teaches an air conditioning system for an interior space, comprising: at least one cooling unit (e.g. 215) defining at least one component, where the at least one cooling unit is at least one air humidifier and a water reservoir (Paragraph 27: Element 215 is an air hydrating element), where the at least one air humidifier is formed from paper clay (Paragraphs 8, 27 and 28: The air hydrating element comprises wood, paper, clay, and/or combinations thereof) and designed to evaporate water from the water reservoir and humidify the interior (Paragraphs 8, 27 and 28), and where the at least one air humidifier is designed to evaporate water from the water reservoir and humidify the interior (Paragraphs 8, 27 and 28).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the air conditioning device as disclosed by Chopard et al. with an air humidifier as taught by Anderson to improve comfort of occupants within an interior space of a vehicle/structure/etc. by controlling humidity of the interior space in addition to controlling temperature.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chopard et al. (WO 2017/153693 A1) and Estreicher et al. (US 2019/0161891) and Al-Hallaj et al. (US 2018/0283709), and further in view of Wu (US 2017/0184348).
Regarding claim 14, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above.  However, Chopard et al. does not teach or disclose that the at least one cooling unit and is arranged in a seat of the vehicle and is covered using cover material.
Wu (Figure 4) teaches an air conditioning system for an interior of a vehicle, comprising: at least one cooling unit (e.g. 10) defining at least one component, where the at least one cooling unit has phase change material (Paragraph 33), where the phase change material is designed to absorb heat from the interior above its melting point (Paragraph 33), and where the at least one cooling unit is arranged in a seat of the vehicle (Figure 4) and is covered using cover material (e.g. 11) (Figure 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one cooling unit as disclosed by Chopard et al. within a seat as taught by Wu to improve occupant comfort and safety by protecting the occupant from excessive temperatures.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chopard et al. (WO 2017/153693 A1) and Estreicher et al. (US 2019/0161891), and Anderson (US 2012/0036880), and further in view of Wu (US 2017/0184348).
Regarding claims 15 and 16, Chopard et al. discloses an air conditioning system for an interior of a vehicle as discussed above.  However, Chopard et al. does not teach or disclose that the at least one cooling unit and is arranged in a seat of the vehicle and is covered using cover material.
Wu (Figure 4) teaches an air conditioning system for an interior of a vehicle, comprising: at least one cooling unit (e.g. 10) defining at least one component, where the at least one cooling unit has phase change material (Paragraph 33), where the phase change material is designed to absorb heat from the interior above its melting point (Paragraph 33), and where the at least one cooling unit is arranged in a seat of the vehicle (Figure 4) and is covered using cover material (e.g. 11) (Figure 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one cooling unit as disclosed by Chopard et al. within a seat as taught by Wu to improve occupant comfort and safety by protecting the occupant from excessive temperatures.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0191487 discloses fibers incorporating PCM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763      
                                                                            
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763